BUTTLER, P. J.,
concurring.
Although I concur with the majority opinion in affirming the judgment of the trial court, I am not sime that I understand its reasoning and would like to state my reasons for concluding that the agreement is enforceable.
The agreement starts out clear enough: Charles and Zelma agreed that Charles would purchase from Zelma the real property in question for the sum of $97,230, and the farm machinery for the sum of $5,100, for a total purchase price of $102,330. The purchase price was to be paid by Charles’s conveying to Zelma certain described real property (which he did), for which Zelma credited the sum of $29,330 to the purchase price, leaving a balance of $73,000, which the contract provides was to be paid "on an annual annuity basis, with Charles to make payments to Zelma in the amount of $6,400 on January 1 of every year beginning with January 1,1976, during the lifetime of Zelma.” Charles made those payments until Zelma’s death.
So far, the only ambiguity lies in whether (1) Charles was required to pay the full sum of $73,000, even though Zelma died before that amount was paid, or (2) Charles was required to make annual payments of $6,400 as long as Zelma lived, regardless of how long that may be, or (3) Charles’s obligation was to pay Zelma $6,400 annually until she died, or until he had paid the balance of $73,000, whichever occurred first. The agreement was drawn by Zelma’s attorney, and therefore must be construed most favorably to Charles. U. S. Nat. Bank v. Erickson et al, 208 Or 141, 300 P2d 449 (1956). So construing that part of the agreement, I conclude that the payments terminated upon the death of Zelma and that Charles has performed everything required of him under the agreement. I would also conclude that if Zelma had continued to live after Charles had paid the total remaining purchase price of $73,000, he would have paid the *495full purchase price required of him and would have had an absolute right to a deed.
The next paragraph of the agreement adds to the ambiguity. It provides:
"2. In the event Charles should predecease Zelma, resulting in Charles being unable to make the annual annuity payments called for herein, the real property sold hereunder by Zelma to Charles shall revert to Zelma, with all annuity payments, as well as the down payment, to be considered as just and reasonable rental for the use of the real property by Charles during his lifetime. It is the intent and purpose of this paragraph that there shall be no actual conveyance by deed from Zelma to Charles until after the death of Zelma, so that in the event Charles predeceases Zelma, Zelma will receive back the real property complete with all right appurtenant thereto. Therefore, during Zelma’s lifetime no right appurtenant or running with the land, including but not limited to water rights and U. S. Forest Service permits, shall be alienated from the land without the written consent of Zelma. However, Charles shall be entitled to receive the benefits of his water rights, Forest Service permits and other like items as long as Charles is alive. In connection therewith, Zelma agrees to execute any and all documents necessary to effectuate this result. In addition, Zelma agrees to execute a warranty deed conveying the real property to Charles at the time this agreement is executed, provided that such warranty deed shall not be delivered to Charles until authorized by Zelma. In addition, Zelma shall execute a bill of sale on the farm machinery being sold to Charles, which bill of sale shall be delivered to Charles upon Zelma’s receiving a properly executed warranty deed for the property being conveyed by Charles to Zelma.”
The majority opinion quotes the second sentence from the above provision, and apparently concludes that Charles would not be entitled to a deed until Zelma’s death, and that he would have to survive her death before he was entitled to a deed. I am not at all sure that this is the case, particularly when the agreement is construed most favorably to Charles.
*496The first sentence does not provide unequivocally that Charles forfeit everything if he should predecease Zelma. To so construe the paragraph is to ignore the language, "resulting in Charles being unable to make the annual annuity payments called for herein.” When the first sentence is read in conjunction with the second sentence, I think the agreement means that if Charles dies before Zelma, at which time he has not paid the remaining balance due under the agreement, all of Charles’s interest in the real property would be revested in Zelma. This construction is supported by the next to the last sentence of the quoted paragraph: "In addition, Zelma agrees to execute a warranty deed conveying the real property to Charles at the time this agreement is executed, provided that such warranty deed shall not be delivered to Charles until authorized by Zelma.” Obviously, Zelma could not authorize anything after she had died. I think the last-quoted sentence means that if Charles had paid the entire balance of the purchase price prior to Zelma’s death, he was entitled to a deed.
If my construction of the agreement is correct, appellant’s contention that the agreement is void because it was testamentary in character and was not executed with the formalities required for a valid will has no merit. Charles had a substantial present interest in the real property immediately after it was executed and would have been entitled to a deed if he had paid the entire remaining balance of the purchase price during Zelma’s lifetime. Charles was in physical possession of the farm, and had been for some time prior to the execution of the agreement; Zelma was not free to transfer title to a third party so long as Charles was not in default. He was not.
Because Charles has done everything required of him under the agreement, he is entitled to a deed to the farm from Zelma’s personal representative, and therefore, I concur in the affirmance of the judgment of the trial court.